DETAILED ACTION
The following is a Final Office Action in response to communications filed August 18, 2022.  Claims 1, 6, 9–10, and 15 are amended; claims 2, 7, and 11 are canceled; and claim 16 is newly added.  Currently, claims 1, 5–6, 9–10, and 12–16 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–2, 5, 10–11, and 13–15 as being rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–2, 5, 10–11, and 13–15 under 35 U.S.C. 112(b) is withdrawn.  
Examiner notes, however, that Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  
With respect to Step 2A, Applicant submits that the claims do not recite mental processes because the human mind is not equipped to estimate the type of electric apparatus.  Examiner disagrees.  Examiner maintains that the identified element recites a mental process because the element describes an observation or evaluation that could be practically performed in the mind, for example, by looking at a feature quantity chart or map.  Examiner further notes that Applicant has not addressed the assertion that the claimed elements further recite certain methods of organizing human activity.  As a result, Applicant’s remarks are not persuasive.
To the extent that Applicant asserts that the human mind could not “receive, by way of an electronic communication channel, electronic information including GPS information from a device,” Examiner notes that the step to “receive … current location information” is identified as an additional element under Step 2A Prong Two.  As a result, the rejection of record does not assert that receiving electronic information recites an abstract idea, generally, or mental processes, specifically.  Therefore, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record under 35 U.S.C. 101 is reasserted below.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Claim 5 recites “a target of the use place information” in line 4.  However, independent claim 1, from which claim 5 depends, previously recites “a target of the use place information”.  As a result, Examiner recommends amending claim 5 to recite “[[a]] the target of the use place information” in order to avoid issues of clarity.
Claim 14 recites “a type of the electric apparatus” in line 2.  However, independent claim 1, from which claim 14 depends, previously recites “a type of the electric apparatus”.  As a result, Examiner recommends amending claim 14 to recite “[[a]] the type of the electric apparatus” in order to avoid issues of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first electronic circuit” and “a second electronic circuit”. However, claim 16 also recites “the electronic circuit” in the element reciting “a first electronic circuit”.  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for the “electronic circuit” to reference the first electronic circuit, the second electronic circuit, or a different electronic circuit.  For purposes of examination, claim 16 is interpreted as reciting “a first electronic circuit …, the first electronic circuit being configured to transmit”.
Claim 16 further recites “wherein each transportable power supply device comprises: a first sensor configured to detect a current location of the transportable power supply device”.  There is insufficient antecedent basis for “the transportable power supply device” in the claim.  
Additionally, claim 16 recites an element to “receive the current location … from the transportable power supply device”.  As a result, the scope of claim 16 is further indefinite because it is unclear whether Applicant intends for “the transportable power supply device” in the “receive” element to reference “the transportable power supply device” associated with “each transportable power supply device” or intends to introduce an individual transportable power supply device.  
For purposes of examination, claim 16 is interpreted as reciting “wherein each transportable power supply device comprises: a first sensor configured to detect a current location of [[the]] an associated transportable power supply device” and functionality to “receive the current location … from [[the]] a transportable power supply device”.
In view of the above, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 and 12, which depend from claim 16, inherit the deficiencies described above.  As a result, claims 9 and 12 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5–6, 10, and 13–15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 5–6, 10, and 13–15 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations to “estimate a type of the electric apparatus … by collating the measurement result with a feature quantity map …”; “generate use place information indicating a place of use of the transportable power supply device based on the current location information and an estimation result …, the use place information including a map image and a mark indicating the place on the map image”, and “wherein the transportable power supply to be a target of the use place information is selected based on the estimation result of the type of the electric apparatus and a business type of the service provider to which the use place information is transmitted, the business type of the service provider being obtained from registration information, and a geographical range in the map image is defined based on the registration information”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite mental processes associated with observations or evaluations that could be practically performed in the mind and/or certain methods of organizing human activity associated with commercial sales activities or behaviors or business relations because the elements describe determining characteristics of an electric apparatus and a connected power supply.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 6 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 6 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 5, 10, and 13–15 further describe a process for mapping the use place information according to business attributes and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 5 and 10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 13–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15 include a database and elements to update and refer to the database.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the database is a generic computing element that is merely used as a tool to perform the abstract idea; and the elements for updating and referring are insignificant extrasolution activities to the recited abstract idea.  As a result, claims 13–15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 5 and 10 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 5 and 10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
As noted above, claims 13–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15 include a database and elements to update and refer to the database.  The additional elements do not amount to significantly more than the abstract idea because the database is a generic computing element that is merely used as a tool to perform the abstract idea; and the elements for updating and referring are well-understood, routine, and conventional computing functions in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing and retrieving information in memory as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 13–15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 5–6, 10, and 13–15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623